                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

DARYL B. SPRINGER,

      Plaintiff,                                  Case No. 18-cv-12705
                                                  Hon. Matthew F. Leitman
v.

COMMISSIONER OF SOCIAL
SECURITY,

     Defendant.
__________________________________________________________________/

                                 JUDGMENT

      IT IS ORDERED AND ADJUDGED that pursuant to this Court’s Order dated

March 31, 2020, Plaintiff’s Motion for Summary Judgment (Dkt. 16) is granted in

part and denied in part, Defendant’s Motion for Summary Judgment (Dkt. 19) is

denied, and the case is REMANDED for further proceedings.

                                     /s/Matthew F. Leitman
                                     MATTHEW F. LEITMAN
                                     UNITED STATES DISTRICT JUDGE

Dated: March 31, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on March 31, 2020, by electronic means and/or ordinary
mail.

                                            s/Holly A. Monda
                                            Case Manager
                                            (810) 341-9764


                                        1
